Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-10, as amended 22 MAR. 2022, are pending and have been considered as follows:

Drawings/Claim Interpretations
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"face  each other" (Cl. 5)
"provided on the  inner lateral surface" (Cl. 5)
For Examiner purposes, these limitations are being interpreted as requiring the bumps to extend in an inward ("Z+" or "Z-") direction as characterized below by "EXR FIG. 2" and "EXR FIG. 3A". FIG. 2 as filed appears to be missing arcuate lines defining the outer edges of element 12 and FIG. 3A-3B as filed appear to be missing the inner and outer surfaces of outer edge of element 12 which would render element 123 to a background position, which means it should be shown in phantom. 
Further, it would appear the "recess 118" should be shown as having an open area of reference characters "118" and "A" should be open so that element "bumps 123" would be able to be inserted into the "top surface 119" of the " connection member 116". This is illustrated below in "EXR FIG. 3A-1".

    PNG
    media_image1.png
    540
    374
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    408
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    237
    584
    media_image3.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1, 3, and 9 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Messmer et al. US 8029345 B2 (Messmer).
As per claim 1 Messmer teaches an embedded fire-resistant device, comprising: 
a mounting plate (duct terminal 12, FIG. 2) having 
a contact surface (inner and outer surfaces of outer edge 32, FIG. 2) configured for contacting a building and 
a first connection member (fastener holes 34, FIG. 2) protruding  from (see members protruding at 34, FIG. 3) the contact surface (inner and outer surfaces of outer edge 32, FIG. 2), 
a container (support 14, FIG. 2) having an open side and a second connection member (rim holes 56, FIG. 2) provided on the open side; and 
a fire-resistant member (intumescent material strip 16, FIG. 2) received in the container (support 14, FIG. 2), 
wherein the first connection member (fastener holes 34, FIG. 2) and the second connection member (rim holes 56, FIG. 2) are configured to be detachably connected, such that the mounting plate (duct terminal 12, FIG. 2) and the container (support 14, FIG. 2) are optionally coupled together (see "A pair of threaded fasteners 82 are inserted" 4:12; this is recognized as "optionally coupled" as broadly claimed) or separated. 

As per claim 3 Messmer teaches the limitation according to claim 1, wherein the first connection member (fastener holes 34, FIG. 2) and the second connection member (rim holes 56, FIG. 2) are configured to be detachably connected by one of an engaging connection or a fastening connection (see "A pair of threaded fasteners 82 are inserted" 4:12; this is recognized as "fastening connection" as broadly claimed). 

As per claim 9 Messmer teaches a mounting plate (duct terminal 12, FIG. 2) used in an embedded fire-resistant device, comprising: 
a contact surface (inner and outer surfaces of outer edge 32, FIG. 2) configured for contacting a building; and 
a first connection member (fastener holes 34, FIG. 2) protruding from (see members protruding at 34, FIG. 3) the contact surface (inner and outer surfaces of outer edge 32, FIG. 2), 
16wherein the first connection member (fastener holes 34, FIG. 2) is configured to detachably connect to a second connection member (rim holes 56, FIG. 2) of a container (support 14, FIG. 2) placed in the building via a means for detachable connection (see "A pair of threaded fasteners 82 are inserted" 4:12; this is recognized as a "detachable connection" as broadly claimed), 
wherein the container (support 14, FIG. 2) receives a fire-resistant member (intumescent material strip 16, FIG. 2). 

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 2, 4-5, 6-7, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Messmer in view of Sparling et al. US 5184851 A (Sparling).
As per claim 2 Messmer teaches the limitation according to claim 1 but fails to explicitly disclose:
the first connection member has a plurality of recesses, and the second connection member has a plurality of bumps configured to be received in the plurality of recesses, wherein the plurality of recesses defines a sliding path for the corresponding bumps, and the sliding path has two different sliding directions.  
Sparling teaches such an obvious bayonet-type connection as claimed capable of inclusion with the assembly of Messmer, specifically:
the first connection member (rotatable collar 38, FIG. 3) has a plurality of recesses (space below "two outwardly directed arcuate flange-like ribs 21" FIG. 3; see 4:49), and the second connection member (opposed tooth 17 on a second element; see FIG. 5) has a plurality of bumps (teeth 17, 17, FIG. 1) configured to be received in the plurality of recesses (space below "two outwardly directed arcuate flange-like ribs 21" FIG. 3; see 4:49), wherein the plurality of recesses defines a sliding path for the corresponding bumps (see space to the left of locking tab 32, FIG. 3; this is recognized to define a recess having vertical and horizontal —or arcuate— sliding path for a tooth inserted therein), and the sliding path has two different sliding directions.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Messmer by including the bayonet-type connection between the duct terminal and support as taught by Sparling in order to more firmly connect the duct terminal and support because doing so would prevent dislocation of the members under the stress experienced during a fire.
 
As per claim 4 Messmer teaches an embedded fire-resistant device, comprising: 
a mounting plate (duct terminal 12, FIG. 2) having a contact surface (inner and outer surfaces of outer edge 32, FIG. 2) configured for contacting a building and a first connection member (fastener holes 34, FIG. 2) protruding from (see members protruding at 34, FIG. 3) the contact surface; 
a container (support 14, FIG. 2) having an open side and a second connection member (rim holes 56, FIG. 2) provided on the open side; and 
14a fire-resistant member (intumescent material strip 16, FIG. 2) received in the container (support 14, FIG. 2), but fails to explicitly disclose:
the first connection member has a connection surface and a plurality of recesses defined on the first connection member, and 
the second connection member has a plurality of bumps configured to be optionally received in the plurality of recesses, such that the mounting plate and the container are optionally coupled together or separated.  
Sparling teaches such an obvious bayonet-type connection as claimed capable of inclusion with the assembly of Messmer, specifically:
the first connection member (rotatable collar 38, FIG. 3) has a connection surface (top of surface of ribs 21) and a plurality of recesses (see space to the left of locking tab 32, FIG. 3; this is recognized to define a recess having vertical and horizontal —or arcuate— sliding path for a tooth inserted therein) defined on the first connection member, and 
the second connection member (opposed tooth 17 on a second element; see FIG. 5) has a plurality of bumps (teeth 17, 17, FIG. 1) configured to be optionally received in the plurality of recesses (see space to the left of locking tab 32, FIG. 3; this is recognized to define a recess having vertical and horizontal —or arcuate— sliding path for a tooth inserted therein), such that the mounting plate and the container are optionally coupled together or separated (see "coupled" FIG. 5).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Messmer by including the bayonet-type connection between the duct terminal and support as taught by Sparling in order to more firmly connect the duct terminal and support because doing so would prevent dislocation of the members under the stress experienced during a fire.

As per claim 5 Messmer in view of Sparling teaches the limitation according to claim 4, and Sparling further discloses wherein the connection surface of the first connection member (rotatable collar 38, FIG. 3) and an inner lateral surface (side wall 22, FIG. 3) of the container face each other (see opposed members, FIG. 5), and the bumps (teeth 17, 17, FIG. 1) of the second connection member of the container are provided on the inner lateral surface of the container, wherein the recesses of the first connection member and the inner lateral surface of the container oppose each other to allow the bumps (teeth 17, 17, FIG. 1) to slide in a direction into the recesses (see space to the left of locking tab 32, FIG. 3; this is recognized to allow a tooth to "slide" in a direction to the left of tab 32 in FIG. 3). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Messmer in view of Sparling by including the bayonet-type connection between the duct terminal and support as taught by Sparling in allow selective engagement between the members, thereby allowing disassembly for maintenance.

As per claim 6 Messmer teaches an embedded fire-resistant device, comprising: 
a mounting plate (duct terminal 12, FIG. 2) having a contact surface configured for contacting a building and a first connection member protruding from (see members protruding at 34, FIG. 3) the contact surface; 
a container (support 14, FIG. 2) having an open side and a second connection member disposed on the open side; and 
a fire-resistant member  received in the container (support 14, FIG. 2), but fails to explicitly disclose:
wherein the first connection member has a connection surface with a plurality of recesses, and each recess in the plurality of recesses has a first restrictive area and a second restrictive area, 
wherein the second connection member has a plurality of bumps, the bumps each being movable in a first direction to pass through the first restrictive area of a corresponding recess, and movable in a second direction to pass through the second restrictive area of the corresponding recess, and 
wherein the first direction is different from the second direction, such that the recesses optionally receive the bumps, in order to couple together or separate the mounting plate and the container.  
Sparling teaches such an obvious bayonet-type connection as claimed capable of inclusion with the assembly of Messmer, specifically:
wherein the first connection member (rotatable collar 38, FIG. 3) has a connection surface (top of surface of ribs 21) with a plurality of recesses (see space to the left of locking tab 32, FIG. 3; this is recognized to define a recess having vertical and horizontal —or arcuate— sliding path for a tooth inserted therein), and each recess in the plurality of recesses has a first restrictive area (vertical opening to the left of locking tab 32, FIG. 3) and a second restrictive area (space below "two outwardly directed arcuate flange-like ribs 21" FIG. 3; see 4:49), 
wherein the second connection member (opposed tooth 17 on a second element; see FIG. 5) has a plurality of bumps (teeth 17, 17, FIG. 1), the bumps each being movable in a first direction to pass through the first restrictive area of a corresponding recess, and movable in a second direction to pass through the second restrictive area of the corresponding recess (see FIG. 3; note an opposing tooth 17 would be capable of entering from a upward to downward direction and capable of moving in a rightward to leftward direction below rib 21, FIG. 3), and 
wherein the first direction is different from the second direction, such that the recesses optionally receive the bumps, in order to couple together or separate the mounting plate and the container (see "coupled" FIG. 5).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Messmer by including the bayonet-type connection between the duct terminal and support as taught by Sparling in order to more firmly connect the duct terminal and support because doing so would prevent dislocation of the members under the stress experienced during a fire.

As per claim 7 Messmer in view of Sparling teaches the limitation according to claim 6 and Sparling further discloses the first restrictive area prohibits movement of the corresponding bumps (teeth 17, 17, FIG. 1) in the second direction (see space to the left of locking tab 32, FIG. 3; this is recognized to allow a tooth to "slide" in a direction to the left of tab 32 in FIG. 3; and be prohibited from moving vertically), and the second restrictive area prohibits movement of the corresponding bumps in the first direction, wherein a size of the first restrictive area is greater than a size of the second restrictive area (see relative size of arcuate direction being greater than the verical direction). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Messmer in view of Sparling by including the bayonet-type connection between the duct terminal and support as taught by Sparling in allow selective engagement between the members, thereby allowing disassembly for maintenance.

As per claim 10 Messmer teaches the limitation according to claim 9 but fails to explicitly disclose:
the means for detachable connection includes the first connection member having a plurality of recesses defined thereon, wherein the plurality of recesses define a sliding path for connection, and the sliding path has two different sliding directions.
Sparling teaches such an obvious bayonet-type connection as claimed capable of inclusion with the assembly of Messmer, specifically 
the means for detachable connection includes the first connection member (rotatable collar 38, FIG. 3) having a plurality of recesses (space below "two outwardly directed arcuate flange-like ribs 21" FIG. 3; see 4:49) defined thereon, wherein the plurality of recesses define a sliding path for connection (see space to the left of locking tab 32, FIG. 3 this is recognized to define a recess having vertical and horizontal —or arcuate— sliding path for a tooth inserted therein), and the sliding path has two different sliding directions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Messmer by including the bayonet-type connection between the duct terminal and support as taught by Sparling in order to more firmly connect the duct terminal and support because doing so would prevent dislocation of the members under the stress experienced during a fire.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Messmer.
As per claim 8 the primary reference of Messmer teaches a method of using the embedded fire-resistant device of claim 1, wherein the embedded fire-resistant device is embedded in a hole of a building, the method comprising the steps of: 
separating the container (support 14, FIG. 2) from the mounting plate (duct terminal 12, FIG. 2) to expose the fire-resistant member (intumescent material strip 16, FIG. 2) disposed in the container (support 14, FIG. 2);
replacing the fire-resistant member (intumescent material strip 16, FIG. 2); 
connecting the mounting plate (duct terminal 12, FIG. 2) and the container (support 14, FIG. 2); and 
placing the container (support 14, FIG. 2) in the hole of the building.  
but fails to explicitly disclose:
separating the embedded fire-resistant device from the hole of the building 
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
It is clear from the teaching of the steps required for installing the device of Messmer, a person of ordinary skill in the art would teach removing the device, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Messmer by including the step of "removing" in order to perform maintenance in the duct.

Response to Arguments
Applicant's arguments filed 22 MAR. 22 have been fully considered but they are not persuasive.
As per the argument:
Messmer is silent about having the mounting plate (12) having the first connection member (34) protruding from a contact surface thereof since the first connection member (34) according to Messmer is merely a fastener hole.
the Examiner submits FIG. 3 makes clear the fastener holes project from the flange 24. 

    PNG
    media_image4.png
    163
    384
    media_image4.png
    Greyscale


As per Applicant’s supposition that “Moreover, the first and second connection members (24 and 56) are not configured to be detachably connected since the first and second connection members (24 and 56) are merely fastener holes, and holes are unable to connect with each other” the Examiner submits the members are configured —or "capable"— of being connected as shown in FIG. 4.  


    PNG
    media_image5.png
    822
    524
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635